Citation Nr: 0918942	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-38 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to June 1975 
and from May 1976 to September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2008, the Veteran, his spouse and daughter appeared, 
by way of a videoconference hearing, before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A transcript of the hearing is in the claims folder.  

In September 2008, the Board remanded the case for 
examination of the Veteran and medical opinions.  The 
requested development has been completed and the Board now 
proceeds with its review of the record.  

The March 2004 rating decision also denied service connection 
for a major depressive disorder.  However, the Veteran's 
notice of disagreement was limited to the TDIU issue.  He did 
not perfect a timely appeal of the denial of service 
connection for a psychiatric disorder.  In September 2008, 
the Veteran reasserted his claim for service connection for 
depression.  This claim has yet to be adjudicated.  A claim 
may be reopened if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
The record now contains the report of a September 2008 VA 
psychiatric consultation and an October 2008 social work 
note, both with diagnoses of mood disorder secondary to 
service-connected medical condition.  This matter is referred 
to the agency of original jurisdiction (AOJ) for adjudication 
of the claim for secondary service connection for depression.  


FINDINGS OF FACT

1.  The only disability for which service connection has been 
established is a chronic lumbosacral strain, with bulging 
disc L4-L5 and disc herniation L5-S1, currently rated as 60 
percent disabling.  

2.  The preponderance of the evidence shows that the Veteran 
is unemployable due solely to his service-connected 
disability.  


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  

The only disability for which service connection has been 
established is a chronic lumbosacral strain, with bulging 
disc L4-L5 and disc herniation L5-S1.  It is rated under 
diagnostic codes 5393 and 5295.  It has been rated as 60 
percent disabling since August 1992.  This meets the 
schedular rating requirements of section 4.16(a).  The 
remaining question is whether the service-connected back 
disability prevents the Veteran from securing or following a 
substantially gainful occupation.  In September 2008, the 
Board remanded the case for opinions addressing that 
question, as well as a copy of current VA clinical records.  
The records reflect complaints of back pain but do not have 
sufficient information to determine the extent of the 
disability or its impact on the Veteran's ability to obtain 
or maintain employment.  Therefore, they will not be 
discussed in detail.  

In his TDIU claim, dated in October 2003, the Veteran 
reported that he had worked as a mail handler from September 
1986 to September 2003.  He submitted a letter informing him 
of his dismissal because of attendance problems.  At his June 
2008 Board videoconference hearing, the Veteran testified 
that he had been given a disability pension due to his 
chronic back condition.  He testified that after working for 
the Postal Service, he attempted to work for a grocery store 
but was unable to lift produce as required.  He further 
testified that he used a back brace and cane.  The Veteran, 
his wife, and his daughter testified as to the Veteran's pain 
and his inability to do various chores and activities.  

In November 2008, pursuant to the remand of this Board, the 
Veteran had a VA neurological examination.  The Veteran's 
files were "selectively reviewed" and he provided a 
history.  He reportedly graduated high school and had two 
years of college.  He worked for the post office for 
approximately 20 years and had to retire because he could not 
continue to do the work.  He subsequently worked at a grocery 
store for 2 weeks but was unable to do the required lifting.  
He described continuous pain in his back, rated at 4 - 8/10.  
There was intermittent radiation of pain to the left thigh 
and numbness over the anterior aspect of the left thigh.  He 
used ibuprofen and aspirin daily to control the pain.  Flare-
ups were precipitated by walking in excess of 40 feet, 
bending, lifting, or stooping.  They occurred daily and were 
relieved by rest and medication.  He was able to stand for 
only 5 to 10 minutes at a time, was unsteady on his feet, and 
had fallen frequently.  

The neurological examiner noted that the records showed 
herniated disks at L4-5 and L5-S1, with bulging at L4-5.  
Examination showed the Veteran ambulated with hesitancy, 
favoring his left lower extremity.  He walked with slight 
weakness on the flexors of the left foot.  Patellar and 
Achilles reflexes were equal bilaterally and decreased at 1+.  
Straight leg raising was positive on the left and negative on 
the right.  There was decreased sensation to pinprick over 
the left thigh.  The lumbar spine was tender to palpation.  
There was decreased sensation and radiating pain to the 
anterior aspect of the left thigh.  The examiner analyzed 
this as reflecting involvement of the femoral nerve or the 
lateral femoral cutaneous nerve, which arises higher up the 
lumbar spine from the second to fourth vertebrae.  There was 
slight muscle spasm in the lumbar region.  The range or 
motion was carried out with pain.  Flexion was from 0 to 30 
degrees, with a normal of 90 degrees.  Extension went from 0 
to 10 degrees with a normal of 30 degrees.  Lateral flexion 
went from 0 to 20 degrees with a normal of 30 degrees.  
Lateral rotation went from 0 to 30 degrees with a normal of 
30 degrees.  Repetitive motion would further decrease flexion 
from 30 to 25 degrees due to increasing pain in his back.  
Fatigability, weakness, coordination, or endurance would not 
be affected by repetitive motion.  

X-ray studies disclosed mild degenerative changes in the 
lower thoracic spine and mild narrowing of L1-2 with anterior 
osteophytes noted.  The physician commented that he would 
expect that to be post-traumatic, as it was an unusual site 
for isolated degenerative changes.  Other disc spaces were 
maintained with mild facet arthropathy at L5-S1.  The X-ray 
impression was post-traumatic degenerative changes of L1-2.  

The examination concluded with diagnoses of herniated disks, 
4th and 5th lumbar; and bulging disk, 5th lumbar-1st sacral.  
The VA physician doing the neurologic examination further 
commented that opinions of any further decrease of the range 
of motion due to flare-ups would be speculative and for that 
reason no opinion was given.  It was the examiner's opinion 
that the Veteran would be limited to finding a job where he 
could not do any sitting and standing every 15 to 20 minutes.  
In the doctor's opinion, the Veteran would not be able to 
stand or walk more than 15 minutes at time.  The type of work 
should be basically an office job compatible with his 
education of two years college.  He would be restricted on 
bending forward, stooping, lifting any weight in excess of 10 
pounds occasionally.  He would not be capable of repeatedly 
lifting 10 pounds.  

In December 2008, the Veteran had a VA examination of his 
spine.  The claims file and medical records were reviewed.  
The Veteran gave a history and current symptoms as he had for 
the November 2008 VA neurological examination.  Other 
symptoms included fatigue, decreased motion, weakness, 
spasms, and pain.  Pain was located in the low back.  Pain 
was brought on by lifting.  It was described as a stabbing 
type pain.  The pain was constant and of moderate severity, 
occurring daily.  There was radiation into the left leg, 
anteriorly.  The radiating pain was described as sharp and 
numbing.  The Veteran reported flare-ups of moderate 
severity, occurring weekly and lasting hours.  Precipitating 
factors included lifting, walking, or standing in the same 
position.  He was unable to walk or stand during flare-ups.  
There had been no incapacitating episodes.  He used a back 
brace and was unable to walk more than a few yards.  

On examination, the Veteran had a normal posture.  His gait 
favored the right leg, stooping with poor propulsion.  There 
were no abnormal spinal curvatures.  Bilaterally, the spinal 
muscles had spasm and guarding.  There was pain with motion 
on the right and tenderness on the left.  There was no 
demonstrable atrophy or weakness.  Motor examination showed 
normal motor responses in the lower extremities.  Lower 
extremity sensory responses were decreased to 1/2 to 
vibration, pinprick, and light touch on the left and were 
normal at 2/2 on the right.  Deep tendon reflexes were 
normal.  The range of active thoracolumbar spine motion was: 
flexion 0 to 30 degrees, extension 0 to 10 degrees, lateral 
flexion 0 to 20 degrees, bilaterally, and lateral rotation 0 
to 30 degrees, bilaterally.  There was objective evidence of 
pain on motion.  Pain produced additional limitation of 
motion after repetition.  Lasegue's sign was positive.  The 
November 2008 VA X-ray studies, detailed above, were 
reviewed.  The diagnosis was degenerative disease of the 
lumbar spine with herniated disk L4-L5 and bulging disk 
L5-S1.  

The examiner expressed the opinion that the Veteran would 
have the following effects on his usual daily activities:  
chores: severe; shopping: moderate; exercise: prevents; 
sports: prevents; recreation: mild; travelling: mild; 
Feeding: none; bathing: mild; dressing: severe; toileting: 
moderate; grooming: severe.  The examiner commented that the 
service-connected lower back condition with post traumatic 
degenerative arthritis and herniated disk and bulging disk 
would prevent the Veteran from engaging in either physical or 
sedentary employment due to severe restrictions of the range 
of motion and pain from activities such as walking a few 
yards or sitting in the same position for longer than 5 to 10 
minutes.  The Veteran was unable to perform basic tasks such 
as tying his shoe laces or lifting more than 10 pounds.  It 
was obvious to the examiner that his activities of daily 
living and functional capacity would be further restricted 
during flare-ups.  

In March 2009, the Veteran responded to a supplemental 
statement of the case pointing out that his school training 
was in automobile mechanics and he could not do that kind of 
work due to his service-connected back disability.  

Conclusion

In this case, there are two medical opinions as to whether 
the service-connected disability prevents the Veteran from 
engaging in substantially gainful employment.  In evaluating 
the probative value of a medical opinion, the Board considers 
the reasoning given, as well as the extent of the examination 
and records review.  

The opinion concluding the November 2008 VA neurological 
examination was essentially against the claim.  It concluded 
that the service-connected disability would not prevent the 
Veteran from working in an office job compatible with his 
education of two years college.  However, this conclusion is 
not consistent with other findings.  Specifically, the 
examiner expressed the opinion that the Veteran would be 
limited to finding a job where he could not do any sitting 
and standing every 15 to 20 minutes.  In most sedentary jobs, 
such as office work, a person is expected to remain at their 
desk or in their cubicle and cannot go for a short stroll 
every 15 or 20 minutes.  In reality, the Veteran's inability 
to do prolonged sitting, as well as standing and walking, 
would interfere with most types of substantial, competitive 
sedentary work as well as non-sedentary types of work.  When 
this is combined with the examiner's report that he 
"selectively reviewed the Veteran's files, rather than 
reviewing the claims folder, the opinion does not persuade 
the Board that the Veteran can not do sedentary work, rather 
it pictures a person who can not realistically pursue any 
form of gainful employment.  

Thus, the Board finds the opinion on the VA spine examination 
of December 2008 to be more consistent with the objective 
findings and more persuasive.  In that examination, the 
examiner reviewed the claims folder and examined the Veteran.  
She concluded that the Veteran had many restrictions, 
including being unable to perform basic tasks such as tying 
his shoe laces or lifting more than 10 pounds.  She concluded 
that the service-connected back disability would prevent the 
Veteran from engaging in either physical or sedentary 
employment due to severe restrictions of the range of motion 
and pain from activities such as walking a few yards or 
sitting in the same position for longer than 5 to 10 minutes.  
Since this opinion is based on review of the claims folder, 
as well as examination of the Veteran, and it presents 
logical, consistent reasoning, it is significantly more 
persuasive than the opinion against the claim.   Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the service-connected back disorder prevents him from 
engaging in any form of substantially gainful employment.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  


ORDER

The award of TDIU is granted, subject to the law and 
regulations governing the payment of monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


